



Exhibit 10.1




SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
AND TO OTHER LOAN DOCUMENTS


THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND TO OTHER LOAN
DOCUMENTS (this “Amendment”) is made as of April 20, 2018, by and between
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership (“Borrower”), and iSTAR
LEX LENDER LLC, a Delaware limited liability company (together with its
successors and assigns, hereinafter referred to as “Lender”), with offices at
c/o iStar Inc., 1114 Avenue of the Americas, 38th Floor, New York, New York
10036.
RECITALS
A.    Borrower and iStar Financial Inc., a Maryland corporation (“Original
Lender”) entered into a Loan and Security Agreement dated as of April 21, 2004
(the “Original Loan Agreement”), as amended by that certain Amendment to Loan
and Security Agreement and to other Loan Documents dated as of September 28,
2009 (the “First Amendment”); that certain Second Amendment to Loan and Security
Agreement and to other Loan Documents dated as of June 17, 2011 (the “Second
Amendment”); that certain Third Amendment to Loan and Security Agreement and to
other Loan Documents dated as of August 30, 2011 (the “Third Amendment”); that
certain Fourth Amendment to Loan and Security Agreement and to other Loan
Documents dated as of September 17, 2013 (the “Fourth Amendment”); that certain
Fifth Amendment to Loan and Security Agreement and to other Loan Documents dated
as of October 2, 2013 (the “Fifth Amendment”); and that certain Sixth Amendment
to Loan and Security Agreement and to Other Loan Documents dated as of April 20,
2017 (the “Sixth Amendment”) (the Original Loan Agreement, as amended by such
First Amendment, Second Amendment, Third Amendment, Fourth Amendment, Fifth
Amendment and Sixth Amendment, is herein called the “Loan Agreement”), pursuant
to which, among other things, Lender agreed to make a loan to Borrower in the
principal amount of Thirty-Four Million Dollars ($34,000,000) (the “Loan”) upon
the terms and conditions set forth in the Loan Agreement. Capitalized terms used
in this Amendment but not otherwise defined herein shall have the meanings
ascribed to such terms in the Loan Agreement. The Loan is evidenced by that
certain Promissory Note of even date with the Loan Agreement in the principal
amount of the Loan (the “Note”) and is secured by, among other things, (i) that
certain Deed of Trust with Security Agreement, Assignment of Leases and Rents
and Fixture Filing of even date with the Loan Agreement, recorded in the
Official Records of Montgomery County, Texas (“Official Records”), as Document
No. 2004-042420 (the “Mortgage”), covering the Property more particularly
described on Exhibit A attached hereto and made a part hereof, and (ii) that
certain Guaranty of even date with the Loan Agreement (“Guaranty”) in favor of
Original Lender made by Lexicon Genetics Incorporated, which is now known as
Lexicon Pharmaceuticals, Inc., a Delaware corporation.
B.    The Loan Documents were assigned by Original Lender to iSTAR TARA LLC, a
Delaware limited liability company (“iStar Tara”), pursuant to that certain
Assignment and Assumption of Note, Mortgage, and Other Loan Documents made as of
March 1, 2009, recorded in the Official Records as Document No. 2009-022702 (the
“First Assignment”) and then subsequently assigned (i) by iStar Tara to SFI
Belmont LLC, a Delaware limited liability company (“SFI Belmont”), pursuant to
that certain Assignment and Assumption of Note, Deed of Trust and Other Loan
Documents made as of March 16, 2011 and recorded in the Official Records as
Document No. 2011039443 and (ii) by SFI Belmont to Lender pursuant to that
certain Assignment and Assumption of Note, Deed of Trust and Other Loan
Documents made as of March 26, 2015, and recorded in the Official Records as
Document No. 2015027704.
  


Page 1



--------------------------------------------------------------------------------





C.    Borrower has requested an extension of the Maturity Date of the Loan as
contemplated by this Amendment, and Lender is willing to consent to such
modification, all upon the terms and subject to the conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.Incorporation of Recitals. The foregoing Recitals are incorporated herein and
expressly made a part hereof.
2.Amendment to Loan Agreement.
(a)The definition of “Maturity Date” in Section 2.4(B) of the Loan Agreement and
all references in the other Loan Documents to the Maturity Date shall mean April
21, 2018, or such earlier date as the Loan is prepaid in full or accelerated.
(b)    A new Section 5.20 was added to the Loan Agreement pursuant to the Sixth
Amendment, and such Section 5.20 is hereby amended and restated as follows:
5.20. At all times from and after April 1, 2018, Borrower and Guarantor covenant
and agree that either Borrower or Guarantor shall maintain Liquid Assets (as
defined below) of not less than $75,000,000 (the “Liquid Assets Covenant”).
“Liquid Assets” shall mean the following: (1) cash or cash equivalents held in
the United States; (2) United States Treasury or governmental agency obligations
backed by the full faith and credit of the United States of America; (3)
commercial paper related P-1 or A1 by Moody’s or S&P, respectively; (4) medium
and long-term securities rated investment grade by one of the rating agencies
described in (c) above; (5) Eligible Stocks (as defined below); and (6) mutual
funds quoted in the Wall Street Journal which invest primarily in the assets
described in (1) - (5) above. “Eligible Stocks” shall mean any common or
preferred stock which (i) is not subject to statutory or contractual
restrictions and is freely saleable on the public market, or (ii) is traded on
the New York Stock Exchange, American Stock Exchange, or included in the
National Market tier of NASDAQ. On a quarterly basis and as part of the delivery
of quarterly financial statements as required in Section 5.1, Borrower or
Guarantor, as applicable, shall provide Lender a certification on behalf of such
party that such party is in compliance with the Liquid Assets Covenant set forth
herein in form reasonably acceptable to Lender.
(c)    Schedule 2.3, Amortization Schedule, to the Loan Agreement is hereby
amended and restated to be Schedule 2.3, Amortization Schedule, attached to this
Amendment.
3.Amendments to Other Loan Documents. All references in each of the Loan
Documents to the Loan Agreement shall refer to the Loan Agreement, as amended
hereby, as such Loan Agreement may be further amended from time to time.
4.Conditions Precedent. Borrower agrees that it shall be a condition precedent
to the effectiveness of this Amendment that, among other things, all of the
following shall have been satisfied promptly and in any event within the time
periods specified below:
(a)    Within five (5) Business Days following Borrower’s receipt from Lender of
an invoice setting forth the amounts due and payable with respect thereto,
Borrower shall have paid the actual out-of-pocket


Page 2



--------------------------------------------------------------------------------





fees and expenses of Lender reasonably incurred in connection with this
Amendment, including reasonable fees and disbursements of Lender’s attorneys;
(b)    Within five (5) Business Days following the date of this Amendment,
Borrower shall have furnished to Lender an affidavit stating the following:
i.
that there have been no modifications to Borrower’s Articles of Organization
that have not been previously delivered to Lender;

ii.
that Borrower is in good standing in the State of Delaware; and

iii.
that Borrower is qualified to conduct business in the State of Texas.



(c)    Within five (5) Business Days following the date of this Amendment,
Borrower shall have paid Lender a fee in the amount of $66,615.38 as an
extension fee for the Loan.


5.Representations and Warranties. In order to induce Lender to execute this
Amendment, Borrower represents and warrants as follows:
(a)    This Amendment, and any other documents and instruments required to be
executed and delivered by Borrower in connection herewith, when executed and
delivered, will constitute the duly authorized, valid and legally binding
obligations of Borrower, and will be enforceable in accordance with their
respective terms, subject only to bankruptcy and insolvency laws of general
applicability and the application of general principles of equity.
(b)    The execution, delivery and performance of this Amendment will not: (i)
violate any laws or (ii) conflict with, be inconsistent with, or result in any
breach or default of any of the terms, covenants, conditions, or provisions of
any indenture, mortgage, deed of trust, corporate charter or bylaws, instrument,
document, agreement or contract of any kind to which Borrower is a party or by
which Borrower may be bound.
(c)    To Borrower’s knowledge, Borrower is not in default (beyond applicable
grace or cure periods) under any contract or agreement to which Borrower is a
party, the effect of which default will materially adversely affect the
performance by Borrower of its representative obligations pursuant to and as
contemplated by the terms and provisions of this Amendment.
(d)    Borrower hereby represents and warrants that as of the date hereof,
Borrower has no defenses, claims, offsets or setoffs with regard to the
enforcement of the Loan Documents as modified hereby.
6.Miscellaneous.
(a)    Borrower agrees that the Loan Agreement, the Note and each other Loan
Document, as amended by this Amendment, remain in full force and effect in
accordance with the previously existing terms thereof, as amended by this
Amendment, and such documents and instruments are hereby ratified and confirmed.
(b)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(c)    This Amendment shall be construed in accordance with and governed by the
internal laws of the State of New York, except that the creation, perfection and
enforcement of the Liens and security interests created pursuant to the Mortgage
shall be governed and construed according to the law of the state of Texas,


Page 3



--------------------------------------------------------------------------------





it being understood that to the fullest extent permitted by the laws of Texas,
the law of the State of New York shall govern the Loan Agreement, the Notes and
the other Loan Documents as set forth in Section 11.8 of the Loan Agreement.
(d)    The parties hereto expressly acknowledge and agree that this Amendment
shall not be construed as a novation of the Note, the Mortgage or any other Loan
Document.
(e)    All of the Mortgaged Property shall remain in all respects subject to the
lien, charge and encumbrance of the Mortgage, as herein modified, and nothing
herein contained and nothing done pursuant hereto, shall affect the lien, charge
or encumbrance of the Mortgage, as herein modified, or the priority thereof with
respect to other liens, charges, encumbrances or conveyances, or release or
affect the liability of any part or parties whomsoever, who may now or hereafter
be liable under, or on account of, the Loan Documents.
(f)    The execution and delivery of this Amendment does not constitute a waiver
of any default under the Note, Mortgage or any of the other Loan Documents;
provided, however, that Lender hereby acknowledges that it is not aware of any
defaults under the Loan Documents.
(g)    Time is hereby declared to be of the essence of this Amendment and of
every part hereof.
[Signatures Follow on the Next Page]




Page 4



--------------------------------------------------------------------------------





Exhibit 10.1


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.


BORROWER:


LEX-GEN WOODLANDS, L.P., a Delaware limited partnership


By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner



By:    ____________________________
Name:    ____________________________
Title:    ____________________________
                    


LENDER:
                    
iSTAR LEX LENDER LLC, a Delaware
limited liability company
                    
By:    ____________________________
Name:    ____________________________
Title:    ____________________________




Page 5



--------------------------------------------------------------------------------





Exhibit 10.1


CONSENT OF GUARANTOR
The undersigned, being the “Guarantor” under the Guaranty, hereby consents to
the foregoing Seventh Amendment to Loan and Security Agreement and to Other Loan
Documents and hereby agrees to be bound by the terms and requirements of the
amended and restated Section 5.20 of the Loan Agreement (amended and restated
pursuant to Section 2(b) of the foregoing Seventh Amendment to Loan and Security
Agreement and to Other Loan Documents), as part of Guarantor’s Obligations under
the Guaranty. The undersigned agrees that the Guaranty, as supplemented provided
above, is and shall remain in full force and effect, and that as of the date
hereof (i) the Guaranty, as supplemented as provided above, is ratified and
confirmed hereby, (ii) no defenses or offsets exist to the enforcement thereof,
and (iii) Guarantor has no Claims against Lender with respect thereto. All
capitalized terms used in this Consent of Guarantor shall have the meaning
ascribed to such terms in the Amendment to which this Consent of Guarantor is
attached.
LEXICON PHARMACEUTICALS, INC.
(formerly known as Lexicon Genetics
Incorporated), a Delaware corporation
                    
By:    ____________________________
Name:    ____________________________
Title:    ____________________________




Page 6



--------------------------------------------------------------------------------





Exhibit 10.1


Exhibit A
Legal Description


TRACT 1
METES AND BOUNDS DESCRIPTION
12.359 ACRES
HENRY APPLEWHITE SURVEY, ABSTRACT NUMBER 51
JOHN TAYLOR SURVEY, ABSTRACT NUMBER 547
MONTGOMERY COUNTY, TEXAS
Being a tract or parcel containing 12.359 acres of land situated in the Henry
Applewhite Survey, Abstract Number 51 and the John Taylor Survey, Abstract
Number 547, Montgomery County, Texas; being all of Restricted Reserve "A"
(called 12.359 acres), The Woodlands Medical Research Park, Section 9, a
subdivision plat recorded in Cabinet O, Sheet 180 Montgomery County Map Records
(M.C.M.R.), Montgomery County, Texas; said 12.359 acre tract being more
particularly described as follows (bearings are referenced to the record
information contained in the above described subdivision plat);
BEGINNING at a 5/8-inch iron rod with plastic cap stamped "Terra Surveying" set
marking the south end of a 25-foot cut-back line at the intersection of the
northeasterly right-of-way (R.O.W.) line of Research Forest Drive (160-foot wide
R.O.W.) with the southeasterly R.O.W. line of Technology Forest Place (width
varies), said iron rod marking the most southerly west corner of said Restricted
Reserve "A" and the herein described tract;
THENCE, North 01°27'36" West, along said southeasterly R.O.W. line of Technology
Forest Place, along said cut-back line and along the west line of said
Restricted Reserve "A", a distance of 35.36 feet to a 5/8-inch iron rod with cap
found marking the north end of said 25-foot cut-back line and marking the most
northerly west corner of said Restricted Reserve "A" and the herein described
tract;
THENCE, North 43°32'24" East, continuing along said southeasterly R.O.W. line of
Technology Forest Place and along the northwesterly line of said Restricted
Reserve "A", a distance of 1,060.00 feet to a 5/8-inch iron rod with cap found
marking the west end of a 25-foot cut-back line and marking the most westerly
north corner of said Restricted Reserve "A" and the herein described tract;
THENCE, North 88°32'24" East, continuing along said southeasterly R.O.W. line,
along said cutback line and along the north line of said Restricted Reserve "A",
a distance of 35.36 feet to a 5/8-inch iron rod with cap found marking the east
end of said cut-back line and marking the intersection of said southeasterly
R.O.W. line of Technology Forest Place with the southwesterly R.O.W. line of New
Trails Drive (80-foot wide R.O.W.), said iron rod marking the most easterly
north corner of said Restricted Reserve "A" and the herein described tract;
THENCE, South 46°27'36" East, along said southwesterly R.O.W. line of New Trails
Drive and along the northeasterly line of said Restricted Reserve "A", a
distance of 460.59 feet to a 5/8-inch iron rod with cap found marking the most
northerly corner of Restricted Reserve "A", Medical Research Park, Section 4, a


Page 7



--------------------------------------------------------------------------------





subdivision plat recorded in Cabinet G, Sheet 51A, M.C.M.R., said iron rod
marking the most easterly corner of said Restricted Reserve "A", The Woodlands
Medical Research Park, Section 9 and the herein described tract;
THENCE, South 43°32'24" West, departing said southwesterly R.O.W. line of New
Trails Drive, along the northwesterly line of said Restricted Reserve "A",
Medical Research Park, Section 4, and along the southeasterly line of said
Restricted Reserve "A", The Woodlands Medical Research Park, Section 9, at a
distance of 742.00 feet passing a 5/8-inch iron rod with cap found marking the
most northerly corner of Restricted Reserve "A", The Woodlands Medical Research
Park, Section 1, a subdivision plat recorded in Cabinet E, Sheet 163B and 164A
M.C.M.R. and marking the most westerly corner of said Section 4, continuing
along southeasterly line of said Restricted Reserve "A", The Woodlands Medical
Research Park, Section 9 and along the northwesterly line of said Restricted
Reserve "A", The Woodlands Medical Research Park, Section 1, in all, a distance
of 1,110.00 feet to a 5/8-inch iron rod with plastic cap stamped "Terra
Surveying" set in the aforesaid northeasterly R.O.W. line of Research Forest
Drive, marking the most westerly corner of said Restricted Reserve "A", The
Woodlands Medical Research Park, Section 1 and marking the most southerly corner
of said Restricted Reserve "A", The Woodlands Medical Research Park, Section 9
and the herein described tract;
THENCE, North 46°27'36" West, along said northeasterly R.O.W. line of Research
Forest Drive and along the southwesterly line of said Restricted Reserve "A", a
distance of 460.59 feet to the POINT OF BEGINNING and containing 12.359 acres
(538,380 square feet) of land. This description is based on the ALTA/ACSM Land
Title Survey and plat made by Terra Surveying Co., dated April, 2003, updated
April 2004, Project Number 1851-0316-S.




TRACT 3


A non-exclusive easement for vehicular and pedestrian ingress and egress created
under the Reciprocal Easement Agreement by and between Woodlands Office
Equities-’95 Limited and First Security Bank, National Association, not
individually, but solely as Owner Trustee under the Lexi Trust 2000-1 dated as
of December 8, 2000, and recorded under the County Clerk’s File No. 2000-104008
and the Real Property Records of Montgomery County, Texas.


Page 8



--------------------------------------------------------------------------------





Schedule 2.3


Amortization Schedule


amortizationschedulea.jpg [amortizationschedulea.jpg]


Page 9

